Opinion filed August 31, 2011




                                             In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-10-00019-CR
                                         __________

                         ABEL ENRIQUE FLORES, Appellant

                                                V.

                                STATE OF TEXAS, Appellee


                     On Appeal from the County Court at Law No. Two

                                       Bell County, Texas

                                Trial Court Cause No. 2C0904974


                            MEMORANDUM OPINION
       The trial court convicted Abel Enrique Flores of the offense of terroristic threat. The trial
court assessed appellant’s punishment at confinement for 180 days and a fine of $100. The trial
court also ordered appellant to pay attorney’s fees in the amount of $500. In a single issue on
appeal, appellant challenges the sufficiency of the evidence to support the trial court’s imposition
of attorney’s fees. Because no evidence supported such imposition, we modify the trial court’s
judgment to delete the language requiring appellant to pay attorney’s fees and, as modified,
affirm the trial court’s judgment.
       We note that the trial court signed a document entitled “Judgment” and a separate
document entitled “Sentence.” The trial court signed the “Judgment” and the “Sentence” on the
same day. Together, the “Judgment” and “Sentence” comprise the trial court’s judgment for the
purposes of this appeal. See TEX. CODE CRIM. PROC. ANN. art. 42.02 (Vernon 2006) (“The
sentence is that part of the judgment. . . .”). In the “Sentence” part of the judgment, the trial
court ordered appellant to pay court-appointed attorney’s fees in the amount of $500.
       Under Article 26.05(g) of the Texas Code of Criminal Procedure, a trial court has
authority to order a defendant to pay the attorney’s fees of appointed counsel if the court
determines that “[the] defendant has financial resources that enable him to offset in part or in
whole the costs of the legal services provided.” TEX. CODE CRIM. PROC. ANN. art. 26.05(g)
(Vernon Supp. 2010). “[T]he defendant’s financial resources and ability to pay are explicit
critical elements in the trial court’s determination of the propriety of ordering reimbursement of
costs and fees.” Mayer v. State, 309 S.W.3d 552, 556 (Tex. Crim. App. 2010). For the purpose
of assessing attorney’s fees, once a defendant is determined to be indigent, he is presumed to
remain so through the proceedings absent proof of a material change in his financial
circumstances. Article 26.04(p); Mayer, 309 S.W.3d at 557. Accordingly, when a trial court
determines that the defendant is indigent at the outset of trial, there must be some evidence
presented to the trial court of a change in the defendant’s financial circumstances before
attorney’s fees can be assessed against him. Mayer, 309 S.W.3d at 557; Watkins v. State, 333
S.W.3d 771, 781-82 (Tex. App.—Waco 2010, pet. ref’d).
       In this case, the trial court determined that appellant was indigent before trial and
appointed him trial counsel. At trial, there was no evidence of a material change in appellant’s
financial status. Additionally, the trial court again determined that appellant was indigent when
it appointed appellate counsel to represent him. Based on the lack of evidence showing a
material change in appellant’s financial status, the presumption of appellant’s indigence remains.
Mayer, 309 S.W.3d at 557. Therefore, we hold that the evidence is insufficient to support the
trial court’s imposition of attorney’s fees against appellant. Appellant’s issue on appeal is
sustained.



                                                2
       Based on our ruling, we modify the trial court’s judgment by deleting that part of the
“Sentence” requiring appellant to do the following: “Pay $500.00 of the court appointed
attorney’s fees.” We affirm the trial court’s judgment as modified.




                                                            TERRY McCALL
                                                            JUSTICE

August 31, 2011
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




                                                3